DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 7, 8, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 10, 12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Beck et al. (US pub No. 2019/0038204) and Huang (US Pub No. 2019/0049267).
	Regarding claims 1, 10, and 12, Beck teaches system for managing driver habits, the system comprising: 
one or more processors; and a memory communicably coupled to the one or more processors (See abstract, [0020], [0119]) and storing: 
a learning module including instructions that when executed by the one or more processors
cause the one or more processors to:
learn undesirable driving habits of a driver over time as the driver operates a vehicle (See abstract, [0108], and [0137]); and
identify, for each learned undesirable driving habit, one or more situational triggers associated with that undesirable driving habit (See abstract, [0108], and [0137]);
a prediction module including instructions that when executed by the one or more processors cause the one or more processors to: 
receive information from one or more of vehicle sensors and one or more external sources (See abstract, [0016], and [0102]); and
predict that the driver will engage in a particular undesirable driving habit based on
identification, in the received information, of at least one of the one or more situational triggers associated with the particular undesirable driving habit (See abstract, [0020], and [0137]).
	Beck does not explicitly teach a mitigation module including instructions that when executed by the one or more processors cause the one or more processors to carry out one or more of the following avoidance strategies to assist the driver in refraining from engaging in the particular undesirable driving habit: communicating one or more speed advisories to the driver to minimize a number of stops for red lights at a series of traffic signals along a current route; suggesting an alternate route to the driver; and presenting the driver with one or more of a coupon, an offer, and a discount at a place of business to encourage the driver to take a break from driving by stopping at the place of business.
Huang teaches a mitigation module including instructions that when executed by the one or more processors cause the one or more processors to carry out one or more of the following avoidance strategies to assist the driver in refraining from engaging in the particular undesirable driving habit: communicating one or more speed advisories to the driver to minimize a number of stops for red lights at a series of traffic signals along a current route; suggesting an alternate route to the driver; and presenting the driver with one or more of a coupon, an offer, and a discount at a place of business to encourage the driver to take a break from driving by stopping at the place of business (See [0025]).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Becks’ system to include Huang’s mitigation tactic to enhance driving safety. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
	Regarding claim 2, Beck teaches that the particular undesirable driving habit includes one of distracted driving, daydreaming, tailgating, failure to activate a turn signal, usage of a mobile electronic device, jumping a traffic light, running a red traffic light, and risky overtaking of another vehicle (See abstract and [0015]).
	Regarding claim 3, Beck teaches the one or more situational triggers associated with the particular undesirable driving habit include one or more of weather conditions, time of day, day of week, a spatial relationship between the vehicle and another vehicle, a spatial relationship between the vehicle and a topological feature of a roadway, traffic density, speed of traffic flow, signal phase and timing data associated with one or more traffic signals, and a status of driver biometric data (See abstract and [0018]).
Regarding claims 5 and 16, Beck does not teach instructions in the learning module to learn undesirable driving habits of the driver over time as the driver operates the vehicle include instructions to perform one or more of machine learning, reinforcement learning, and time-series analysis.
Huang teaches instructions in the learning module to learn undesirable driving habits of the driver over time as the driver operates the vehicle include instructions to perform one or more of machine learning, reinforcement learning, and time-series analysis (See [0025]).
Regarding claims 6 and 17, Beck does not teach mitigation module includes instructions that when executed by the one or more processors cause the one or more processors to carry out a particular avoidance strategy that is most feasible based on the particular undesirable driving habit.
Huang teaches mitigation module includes instructions that when executed by the one or more processors cause the one or more processors to carry out a particular avoidance strategy that is most feasible based on the particular undesirable driving habit (See abstract and [0024]).
Regarding claim 14, Beck does not teach one or more external sources include one or more of a cloud server, an edge server, a roadside unit, and another vehicle and the information received from the one or more external sources includes one or more of weather data, signal phase and timing data associated with one or more traffic signals, traffic-density data, traffic flow data, and location data associated with other road users.
Huang teaches ne or more external sources include one or more of a cloud server, an edge server, a roadside unit, and another vehicle and the information received from the one or more external sources includes one or more of weather data, signal phase and timing data associated with one or more traffic signals, traffic-density data, traffic flow data, and location data associated with other road users (See abstract and [0024]).
Regarding claims 15, Beck teaches information received from the vehicle sensors includes one or more of speed data for the vehicle, location data for the vehicle, heading data for the vehicle, speed data associated with one or more other road users, heading data associated with the one or more other road users, and distance data associated with the one or more other road users (See abstract and [001]).
Claims 4, 9, 11, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Beck and Huang as applied to the claims above, and further in view of Julian et al. (US pub No. 2019/0025853).
Regarding claims 4, 11, and 13, Beck does not teach the learning module includes further instructions that when executed by the one or more processors cause the one or more processors to upload, to one of a cloud server and an edge server, information regarding the undesirable driving habits of the driver and the one or more situational triggers associated with each undesirable driving habit.
Julian teaches instructions that when executed by the one or more processors cause the one or more processors to upload, to one of a cloud server and an edge server, information regarding the undesirable driving habits of the driver and the one or more situational triggers associated with each undesirable driving habit (See [0041] and [0106]).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Becks’ system to include Julian’s cloud for data aggregation for greater data aggregation and more accurate modeling. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Regarding claims 9 and 20, Beck does not teach one or more processors cause the one or more processors to receive a suggested avoidance strategy from one of a cloud server and an edge server.
Julian teaches one or more processors cause the one or more processors to receive a suggested avoidance strategy from one of a cloud server and an edge server (See [0041] and [0106]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S MCCORMACK whose telephone number is (571)272-0841. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS S MCCORMACK/Primary Examiner, Art Unit 2683